Citation Nr: 1535539	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, major depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March, 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Board notes that the Veteran had filed and perfected three separate claims for acquired psychiatric disabilities, specifically anxiety, major depressive disorder, and PTSD.  Inasmuch as the Veteran asserts that all are the result of the same events in service, the Veteran's treating providers have diagnosed all three disabilities at different times based on the same manifestations, and that the basic considerations relative to the disabilities are the same, they are being addressed herein as a single claim for acquired psychiatric disability.  The issue on appeal has been reframed accordingly and any divergence in the evidence pertaining to the various diagnoses and claims will be addressed as warranted below.

This case was previously before the Board in May 2013, when it was remanded for further development to include obtaining additional records and affording the Veteran an examination related to his psychiatric disability claims.  Social Security Administration (SSA) records required were obtained and the Veteran was afforded a VA examination in September 2013, which addressed his psychiatric disability claims.  The Veteran was also asked to provide authorization for VA to obtain records from Dr. B., Dr. R. and Dr. T., but he did not respond or otherwise submit the identified evidence.  (Some treatment reports of Dr. B. were already in the file and are considered in the instant decision.)  In this regard, the Court has held that VA's "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, VA fulfilled its obligation by informing the Veteran of the potentially outstanding records; the onus was then on him to cooperate by responding.  Given his failure to do so, no additional development is deemed necessary under the VCAA.

For the reasons discussed more fully below, the remand directives have been substantially complied with and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The currently diagnosed mental health disorder(s), to include anxiety, major depressive disorder, and PTSD, did not have onset during service and were not incurred as a result of service; and a current psychosis did not manifest during service or to a compensable degree within one year after service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, claimed as anxiety, major depressive disorder, and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in September 2013.  The Veteran's attorney has asserted that the examination does not meet the remand requirements because the language of the instructions called for a "psychiatric" examination, and the VA examiner was a psychologist rather than a psychiatrist.  In light of the fact that the VA examiner is shown to have the education and experience to offer an opinion as to the Veteran's mental health disability, the Board finds that the requirement for a psychiatric examination referred to the nature of the claim to be addressed and that there was at least substantial compliance with the remand instructions.  The Board notes that the Veteran has supplied the Disability Benefits Questionnaire (DBQ) evaluation and opinion of the Veteran's treating psychiatrist, and this opinion has been considered together with the other evidence of record.  As such, another medical opinion is unnecessary and there is no need to remand the case for additional development and thereby further delay a resolution.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

As the Veteran served for 90 days or more, psychosis (including schizophrenia and schizoaffective disorder) will be presumptively service-connected if it manifested to a degree of 10 percent or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384.  Service connection may be granted for a listed chronic condition where there is competent and credible evidence of continuity of symptomatology after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Under certain circumstances, lay statements may be competent and sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  The Board must assess the competency and credibility of evidence, and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the Board may choose to favor the opinion of one medical expert over another as long as an adequate statement of reasons and bases is provided for such determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran served in the United States Marine Corps for the period of one year and was given a discharge characterized as "under honorable conditions."  Service personnel records show that he was discharged after refusing surgical treatment for an inguinal hernia diagnosed in service.  During his service he was disciplined on three occasions, once for refusing a lawful order to go to bed, which also resulted in a $50 forfeiture of pay, and twice for failing to report to muster, with forfeiture of $75 of pay for the second offense, as well as extra duties for 14 days.   

Service treatment records shows that the Veteran was treated in July 1975 for a small laceration on his left ring finger, which he attributed to dropping a transmission on his hand.  He also was treated in April 1975 for complaints of a knot in his groin which was painful on swimming, running, and weightlifting, which he stated had been there about four months.  A right inguinal hernia was diagnosed and surgery was recommended, but he refused.  After service, the hernia surgery was performed in May 1976, at which time he reported that he had felt a pain and a pop in his groin during exercise in boot camp.

Subsequent to service, the record shows that in July 1986 the Veteran reported during marriage counseling that he had molested his step-daughter.  The resulting court proceedings included referral to a state mental health facility to determine competence to stand trial and treatment for any underlying mental health disabilities.  At the time, the Veteran stated that he had never before received any mental health treatment and had not been admitted for psychiatric evaluation before.  Hospital treatment records show the 1986 admission as his first and yielded diagnoses of mixed substance abuse disorder and alcohol abuse disorder, as well as dysthymic disorder.  He was determined to be competent to stand trial and able to help his attorney in his defense.

An interview with the Veteran's mother at the time of the 1986 hospitalization described this as his first mental health inpatient treatment.  She stated that the Veteran experienced some problems in service, but always refused to talk about them; she believed he had trouble coping with military life.  Later treatment notes show diagnoses of mood disorder (dysthymia) and possible depression, and providers noted that he displayed very impulsive, compulsive, and provocative behavior.

In 1989, the Veteran applied for service connection for PTSD based on his service in Vietnam.  The claim was denied because there was no evidence that he had any overseas service, let alone service in Vietnam.  In 1991, the Veteran applied for a pension from VA and was provided a mental health examination in July 1991.  He reported that he had a diagnosis of bipolar disorder and had previously been treated only at the state facility in 1986.  The examiner felt that he was floridly psychotic and needed to be admitted.  He was eventually assigned a non-service-connected pension rating for bipolar disorder.

At a follow-up evaluation in August 1992, the Veteran described bizarre symptoms and anxiety attacks, along with irritability.  Based on his presentation, the examiner felt that he might be schizophrenic or have a thought disorder.  At the time, the Veteran reported serving only 120 days in service and being honorably discharged with a 10 percent disability because they could not control him and if a four-star general made him mad, he would react.  Subsequent treatment and diagnosis at several facilities in 1992 and 1993 included findings of psychosis, paranoid personality disorder, and polysubstance abuse, primarily alcohol and marijuana.  Interviews with the Veteran's mother conducted in 1993 described the Veteran's first mental health treatment and admission as 1986 to 1987 at the state facility, and described his 1992 hospital admission as only his second one ever.  His mother believed he had received a medical discharge from service which was "partly mental because they were so cruel to him."  She stated that he had experienced problems since being in the Marine Corps because of how he was treated.

The Veteran was hospitalized again for mental health treatment in October 2002, where he was diagnosed with bipolar disorder with psychosis.  At that time, he stated that he had been in the military when he was 18 and experienced a psychotic episode and was discharged with an honorable discharge and a 10 percent disability for his hernia.  

In 2006 VA treatment records, the Veteran described being cruelly treated in the Marine Corps and complained that nothing was done about his mental health issues in service.  He described an incident in boot camp, about 45 days into his service, in which he reported being able to get up from the ground with the rest of his unit during a strenuous hill climb and his drill instructor stood on his hand and ground it into the dirt.  He stated that he felt a burning sensation in his head and everything went grey.  The treating provider indicated that the incident might reflect a stroke in service based on the Veteran's description.

In many submitted letters and statements, the Veteran has continued to describe the alleged incident in service in which the drill instructor is reported to have stood on his hand.  He has referred to the incident as having "broke" his brain and has stated that he was never the same mentally afterward.  He has also described this incident as the cause of his inguinal hernia, stating that the effort involved in managing to "kick back" his legs and gain enough traction to stand up, dislodging the drill instructor, resulted in a rip in his groin and subsequent hernia.  In a written 2006 statement he described the incident as occurring while doing a "bens [sic] and thrust" maneuver, with his knees in his chest.  He stated that afterward his request for medical treatment was denied and he was forced to continue engaging in the strenuous activities of boot camp, stopping occasionally as a result of headaches and fogginess and to push his intestines back in.  He also stated that "things didn't seem real a lot of the time."

The Veteran has described other incidents that he claims occurred in service and caused him emotional trauma.  He reported that his first introduction to constant pain was in boot camp when two drill instructors forced his arm straight so that he matched the other recruits in formation, despite a congenital issue that prevented full straightening his right arm.  He detailed a fight in the barracks with a member of his unit that resulted in forfeiture of pay and walking extra guard duty, as well as a fight at his next duty assignment in which he crushed a man's throat, and a fight on the bus returning to base, both of which resulted in discipline.  He indicated that the man whose throat he crushed had challenged him to a fight and was in a biker gang with other members of the unit.  He has also stated that when working in the motor pool he became angry and threw his wrench, which nearly hit a four-star general who was coming in the door to do a surprise inspection.  Because of this action, he claims he was taken into a small locked room, the lights were turned off, and the general's aide beat him severely with nun chucks.  He has stated that after that incident he was held at Camp Pendleton, that he was denied a trial for the incident of throwing the wrench, that his rights under the Uniform Code of Military Justice were violated.  He asserts that he was hypnotized by a psychiatrist and told to never admit to the incident with the general or to having been in the Marine Corps, and argues that he should have been given a discharge for mental health reasons.  At hearing he reported having been treated by a psychiatrist in the Marine Corps after the wrench incident.

Statements by the Veteran's sister and mother submitted in 2011 assert that the Veteran was treated for mental health disabilities immediately after getting out of the Marine Corps, in 1976.  They stated that he was put on Valium to control his unusual behavior, that he was treated at the facility for several years, and that he was out of touch with reality at that time.  The Veteran has also alleged treatment for mental health issues immediately after service, although he has stated that the records for such treatment are unavailable.  

A mental health evaluation by Dr. Cargill in October 2011 included the Veteran's reports of being hounded in boot camp, having his drill instructor stomp on his hand, feeling that his life was in danger as a result, as well as his brain being affected and his hernia developing from that incident.  The Veteran's reports of discharge following the alleged incident of throwing a wrench at the general were also noted, as was his report of subsequently being held by the Marine Corps and denied treatment for his known mental health issues in service.  The Veteran also told the doctor that he had been taking psychotropic medications since his separation from service in 1976.  The doctor diagnosed PTSD, finding that the alleged physical abuse in service by the drill instructors met the criteria for diagnosis, with chronic delayed onset due to service, as well as diagnoses of major depressive disorder, alcohol abuse, and cannabis abuse. 

An August 2012 examination by Dr. Beasley when the Veteran was applying for a commercial driver's license noted diagnoses of paranoid schizophrenia and PTSD.  No further information about these conditions was provided, although the provider noted that the Veteran had been stable for five years.

A treatment record from January 2013 noted intake diagnoses of paranoid schizophrenia and PTSD.  The date of diagnosis was listed as approximately 1975, and the Veteran's report of having been abused in service was noted.  

The September 2013 VA examination noted that the Veteran had psychosis which resulted in total occupational and social impairment.  The examiner noted that the Veteran reported his first mental health treatment was in 1976 after his discharged when he was reacting violently to his interactions with others, although he could not provide much detail about that treatment.  After a full evaluation, the examiner stated that it was not clear that the alleged incident of the drill instructor standing on his hand was associated with the Veteran's current problems, and that it was not possible to isolate this incident as triggering the Veteran's mental decline.

A March 2014 DBQ completed by a private psychiatrist noted that the Veteran had a diagnosis of PTSD based on his abuse in the military.  The report further stated that PTSD had been diagnosed in 1975, with continuous treatment thereafter.  As a result of this, the provider asserted that service connection was warranted.

Analysis

Based on the overwhelming evidence, the Board concedes that the Veteran currently has a mental health disability that has been present for some time.  Whether such a disability is properly diagnosed as anxiety or depression or PTSD or bipolar disorder or even schizophrenia, however, is not a material issue at this point and the Board will not attempt to determine which provider has made the most accurate assessment of the manifested symptoms.  Instead, the decision below hinges entirely on the question of whether any manifested mental health disability was incurred in or otherwise attributable to the Veteran's military service.

The Veteran has submitted the opinions of providers that explicitly and implicitly link the current mental health disability to service, based on the Veteran's statements and reported history, including his description of events in service.  To that end, the Board must determine if there is sufficient credible evidence to support the Veteran's statements which are central to the nexus opinions provided.  See Nieves-Rodriguez, 22 Vet. App. at 300 -02 (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether it is based upon sufficient facts or data); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical opinion not credible if the Board rejects such statements); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

After reviewing the Veteran's service treatment and service personnel records, as well as the rest of the claims file, the Board finds that the Veteran's statements regarding traumatic events in service are simply not credible.  The Veteran has described numerous altercations with fellow service members that resulted in injury to one or both parties and occasionally in discipline.  However, the service treatment records do not document any injury possibly attributable to physical confrontations with the exception of a slight laceration to his hand which he reported as being due to a dropped transmission.  In addition, the service personnel records do not describe the Veteran as having been disciplined for fighting at any point.  What are documented are two refusals to report for muster and one refusal to go to bed when directly ordered to do so.  The Board finds that it is unreasonable to accept that the Veteran's superiors would discipline him for failing to go to bed when told to and yet would not impose discipline for crushing another man's throat, as he described doing.  Nor is it reasonable that discipline for physical confrontations would not be recorded, when there is a clear record of discipline for the more minor infractions.  

With respect to the alleged incident of the drill instructor standing on his hand, resulting in both a hernia and an alleged stroke, the evidence does not support the Veteran's statements in any way.  There is no evidence in the service treatment recrods to show that he was ever seen for headaches or other indicia of a stroke, aneurysm, or other cardiovascular accident.  The service treatment records related to the Veteran's hernia note that he complained of a "knot" in his groin which caused him "occasional pain" when he engaged in strenuous exercise, but did not report that he was aware it was a hernia until advised of the problem by doctors.  Records do not reflect that the Veteran reported having to stop and push his insides back into his body before he continued his activities; such a point would logically be important in diagnosing an inguinal hernia rather than a "knot" in the groin.  The records related to the Veteran's hernia repair surgery only indicate that he had felt a pop while exercising in boot camp, but do not indicate anything unusual about the exercise, such as someone standing on his hand, even though the Veteran was no longer in service and had no reason to fear reprisal.  Moreover, the fact that he has been shown repeatedly as not credible in the history he provides, such as his 1989 claim of PTSD related to non-existent service in Vietnam, further undermines the assertions regarding the incident in service.

Further, the Board has considered the Veteran's assertions regarding his discharge being related to throwing a wrench at a four-star general and being assaulted by the general's aide or a Special Forces soldier with a pair of nun chucks.  This scenario is facially implausible, as is the assertion that the Veteran was then taken to a psychiatrist, hypnotized, and told to deny ever being in the Marine Corps.  Additional statements by the Veteran including having been discharged for a mental disability, having been deprived of a court martial, and having been thrown off the base without travel pay or transportation to find his own way home are also not credible.  Despite the Veteran's allegations that the medical board showing discharge for refusing surgical repair of his hernia is evidence of a cover-up, there is nothing in the record to indicate that a cover-up was necessary.  The Veteran himself reported at the time of surgery and his initial claim of service connection for hernia that he was discharged as a result of the hernia, and the service treatment and service personnel records all support this scenario.

The Veteran has also claimed that he began receiving mental health treatment immediately after service separation and that the treatment had continued to the present time.  Various treatment records note the history provided by the Veteran as being a diagnosis of psychosis or PTSD in 1976, which history was accepted by the providers, and the Veteran's mother and sister submitted sworn statements that he was treated in 1976 for mental health issues.  However, a review of the record shows that when the Veteran was treated at the state mental facility in 1986, after being arrested, and he reported no prior history of mental health treatment.  Statements obtained from the Veteran's mother in 1986 and again in 1993 both reported that he was first treated for mental health problems in 1986.  The 1986 treatment records, being more contemporaneous to the Veteran's military service, are considered more credible and are assigned greater probative value.

In short, the Board finds that the Veteran's statements of traumatic events in service are simply not credible.  As such, the medical opinions which attribute the Veteran's current mental health disabilities to those incidents in service are of no probative value on the question of etiology.  In addition, the assertion of a chronic condition for which continuous symptoms were demonstrated is likewise not credible, having been refuted by the lack of credible evidence of any mental health problems prior to the 1986 treatment.  While the Veteran's attorney has argued that Nieves-Rodriguez requires the Board to assign more weight to the statement of a treating physician, this argument is of no force where the information relied upon by that physician is not credible.  

The Board acknowledges that even the September 2013 VA examiner appears to have accepted the history provided by the Veteran with respect to diagnosis, and treatment as accurate.  However, the examiner was unable to relate the Veteran's current mental health disability to his service, and specifically described the incident of the drill instructor stomping on the Veteran's hand as "alleged" and as insufficient to be the cause of the current disabilities.  In short, there is no medical evidence with a credible factual basis which relates any of the Veteran's mental health disabilities to his military service.

Finally, the Board acknowledges that at various points the Veteran has been diagnosed with paranoid schizophrenia, a form of psychosis.  Under the language of 38 C.F.R. §§ 3.307, 3.309, there is a presumption that psychosis is related to service if manifested to a compensable degree within one year of service separation.  As noted, however, there is no credible evidence which demonstrates that paranoid schizophrenia or any other form of psychosis was manifested within the first year after service, let alone to a compensable degree.  Therefore, service connection on a presumptive basis is not warranted.

In summary, the Veteran is not credible with respect to any of the alleged traumatic events he claims to have experienced in service.  Therefore, any medical opinion attributing any current mental health disabilities to these events in service is lacking a sufficient basis and is of no probative value on the question of service connection.  Without any demonstrated events in service or a sufficient nexus opinion, there is no basis to connect the Veteran's current disabilities to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, major depressive disorder, and PTSD is denied.

 

____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


